IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: TRUSTS UNDER THE WILL OF             : No. 62 MM 2017
ROBERT L. MONTGOMERY, JR.,                  :
DECEASED                                    :
                                            :
                                            :
PETITION OF: H. BEATTY CHADWICK             :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.